1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3    WILMINGTON TRUST, N.A.,                          )
                                                      )
4                         Plaintiff                   )        Case No.: 2:16-cv-02713-GMN-EJY
5
           vs.                                        )
                                                      )                    ORDER
6    SFR INVESTMENTS POOL 1, LLC, et al.,             )
                                                      )
7                         Defendants.                 )
                                                      )
8

9           Pending before the Court is the Motion for Summary Judgment, (ECF No. 67), filed by
10   Cross Claimant SFR Investments Pool 1, LLC (“SFR”). In the Motion, SFR requests that the
11   Court enter summary judgment in its favor on its quiet title and injunctive relief claims against
12   Cross Defendants Citibank, N.A. (“Citibank”) and Raymond A. Schep (“Schep”).
13          Both Citibank and Schep have not appeared in this action. SFR has previously moved
14   for clerk’s entry of default against both parties, which the Clerk of Court granted on June 2,
15   2017, and July 1, 2019, respectively. (Schep Clerk’s Default, ECF No. 33); (Citibank Clerk’s
16   Default, ECF No. 71). In light of SFR having attained a clerk’s entry of default as to these
17   parties, the Court finds that SFR’s requested relief is most appropriately raised in a motion for
18   default judgment. See Fed. R. Civ. P. 55(b); Bank of New York Mellon v. Sommerset Park
19   Homeowners Ass'n, No. 2:16–CV–01811–GMN–CWH, 2019 WL 3017661, at *6 (D. Nev. July
20   10, 2019).
21   ///
22   ///
23   ///
24   ///
25   ///


                                                 Page 1 of 2
1    I.     CONCLUSION
2           IT IS HEREBY ORDERED that SFR’s Motion for Summary Judgment, (ECF No. 67),
3    is DENIED without prejudice.
4           IT IS FURTHER ORDERED that in the event SFR seeks default judgment against
5    Citibank and Schep, SFR shall file a motion for default judgment within twenty-eight (28) days
6    of this Order’s issuance. Otherwise, SFR shall file a status report within this deadline apprising
7    the Court as to how it intends to proceed against these parties.
8

9                       29 day of August, 2019.
            DATED this _____
10

11
                                                   ___________________________________
12
                                                   Gloria M. Navarro, Chief Judge
                                                   United States District Court
13

14

15

16

17

18

19

20

21

22

23

24

25



                                                 Page 2 of 2
